Title: To Thomas Jefferson from Daniel L’Escallier, 11 September 1808
From: L’Escallier, Daniel
To: Jefferson, Thomas


                  
                     Sir/
                     Havre Septr. 11th. 1808
                  
                  With a great satisfaction I take this opportunity, of the Schooner hope Capt. Woodward, to present the expressions of my constant respect for your person, and my wishes for a long continuance of your health and welfare, and for the prosperity of the states and government you so happily and gloriously superintend.
                  I have been very much flattered by hearing that you have been so good as to remember me, tho’ I enjoyed but a short time the honor of seeing you, in 1804, as I made my return from Guadeloupe. for my part the very interesting conversation I had with you, will all my life be present to my memory. Beleive me, Sir, a sincere well-wisher of you and your country. I hope all this will be settled to general satisfaction, and for our mutual interest, which is one and the same: every principal man who interferes in public affairs, seems well disposed, and I can assure you without being suspected of flattery, that in this important matter the particular consideration which is generally entertained for your person, will do half the business, or at least abridge it much.
                  I have been very happy in receiving here your country men, and shall always be glad to be agreable to any person in whom you take some interest. 
                  I am with great respect, Sir/ Your most obedient humble Servant
                  
                     Lescallier 
                     
                     Préfet maritime du 2e. arrondissemt.
                  
                  
                     P.S. I take the liberty to offer you a Copy of a composition of mine, entitled Vocabulaire de Marine angl. & françois en deux parties, 3 vol. 4° avec figures. I shall esteem myself much favoured by its’ admittance into your library.
                     M. Skipwith will have the honor to remit the said copy wth. this letter.
                  
               